DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0099117 (Akima et al.) in view of JP 2008-130264 (the ‘264 publication).
Regarding claim 1, the Akima et al. discloses a scanning transmission electron microscope that scans a specimen with an electron probe to acquire an image, the scanning transmission electron microscope comprising: an optical system which comprises a condenser lens and an objective lens (fig. 8, elements 803a,b and 807); an imaging device which is arranged on a back focal plane or a plane conjugate to the back focal plane of the objective lens and which is configured to photograph a Ronchigram (fig, 8, element 814); and a control unit which performs adjustment of the optical system (fig. 7, element 703).
Akima et al. does not disclose the control unit being configured or programmed to: acquire an image of a change in a Ronchigram that is attributable to a change in a relative positional relationship between the specimen and the electron probe; and determine a center of the Ronchigram based on the image of the change in the Ronchigram.  However, the ‘264 publication discloses a scanning transmission electron microscope that performs these actions (‘The present invention relates to a method for determining the center of a Ronchigram, and in particular, in a scanning transmission electron microscope (STEM), a plurality of Ronchigram images are photographed by changing an acceleration voltage or an objective lens current to correct aberrations and adjust axes.’).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Akima et al. to include these actions so that the center of the Ronchigram would be known which is used by the aberration correction method of Akima et al. (‘In order to solve the problem described as above, with the present invention, the Ronchigram is divided into a plurality of segmented areas, and a correction condition of the second-order axial comma aberration is found on the basis of a feature vector calculated from center position coordinate vectors of the respective segmented areas, and an off-axial defocus at relevant position coordinates.’ P 11).
Regarding claim 2, Akima et al. in view of the ’264 publication discloses the scanning transmission electron microscope according to claim 1, wherein the image of the change in the Ronchigram is an image of a Ronchigram having been photographed by the imaging device while changing relative positions of the specimen and the electron probe (‘The present invention relates to a method for determining the center of a Ronchigram, and in particular, in a scanning transmission electron microscope (STEM), a plurality of Ronchigram images are photographed by changing an acceleration voltage or an objective lens current to correct aberrations and adjust axes.’).
Regarding claim 3, Akima et al. in view of the ’264 publication discloses the scanning transmission electron microscope according to claim 1, wherein the image of the change in the Ronchigram is an image obtained from a plurality of images of a Ronchigram having been acquired under different conditions with respect to the relative positional relationship between the specimen and the electron probe (‘a Ronchigram image 1 is photographed by the imaging means in this state; an acceleration voltage is changed; the change of an enlargement ratio is calculated from a defocus amount, changed by known chromatic aberrations; a Ronchigram image 2 is photographed by the imaging means in this state;’).
Regarding claim 4, Akima et al. in view of the ’264 publication discloses the scanning transmission electron microscope according to claim 1, wherein an intersection where straight components intersect each other is obtained in plurality from the image of a change in a Ronchigram and the center of the Ronchigram is determined based on the plurality of obtained intersections (‘Find the intersection of the straight lines L1 and L2. In the figure, P is the intersection. This intersection P becomes a fixed point.’).
Regarding claim 5, Akima et al. in view of the ’264 publication discloses the scanning transmission electron microscope according to claim 4, wherein the center of the Ronchigram is determined by adopting a center of gravity of the plurality of intersections as the center of the Ronchigram (‘However, the present invention is not limited to this, and the work for finding the center may be repeated until convergence.’).
Regarding claim 6, Akima et al. in view of the ’264 publication discloses the scanning transmission electron microscope according to claim 1, further comprising an imaging system deflection element that deflects an electron beam incident to the imaging device (fig. 8, element 811), wherein the control unit is configured or programmed to cause the imaging system deflection element to deflect an electron beam and aligning the center of the Ronchigram with a center of a detection surface of the imaging device (‘An alignment coil 811 provided underneath the projection lens 810 is for use in axial alignment with respect to the dark field image detector 812, the bright field image detector 813, and the camera 814.’ P 50).
Regarding claim 7, Akima et al. in view of the ’264 publication discloses the scanning transmission electron microscope according to claim 1, wherein the optical system comprises a condenser aperture (fig. 8, element 804) and an illumination system deflection element that deflects an electron beam having been transmitted through the condenser aperture (the ‘264 publication, ‘deflector above the objective lens’), and the control unit is configured or programmed to cause the illumination system deflection element to deflect an electron beam and aligning a center of the condenser aperture with the center of the Ronchigram (‘A cross-correlation near the center of the aberration is taken, and an electron beam is tilted in the direction of the cross-correlation peak by a deflector above the objective lens.’).
Regarding claim 8, Akima et al. in view of the ’264 publication discloses the scanning transmission electron microscope according to claim 1, wherein relative positions of the specimen and the electron probe are changed by changing excitation of the objective lens (‘The present invention relates to a method for determining the center of a Ronchigram, and in particular, in a scanning transmission electron microscope (STEM), a plurality of Ronchigram images are photographed by changing an acceleration voltage or an objective lens current to correct aberrations and adjust axes.’).
Regarding claim 9, Akima et al. in view of the ’264 publication discloses the scanning transmission electron microscope according to claim 1, wherein relative positions of the specimen and the electron probe are changed by changing an accelerating voltage that accelerates an electron beam (‘The present invention relates to a method for determining the center of a Ronchigram, and in particular, in a scanning transmission electron microscope (STEM), a plurality of Ronchigram images are photographed by changing an acceleration voltage or an objective lens current to correct aberrations and adjust axes.’).
Regarding claim 10, Akima et al. in view of the ’264 publication discloses the claimed invention except for changing the relative positions of the specimen by changing a height of the specimen.  However, the ‘264 publication does disclose adjusting sample height to compensate for focus changes (‘he focus amount is compensated by the excitation of the objective lens or the sample height, and the same defocus as before the acceleration voltage change is made.’).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute adjusting sample height for adjusting objective lens current because they are recognized by the ‘264 publication to be interchangeable for the purpose of changing defocus amount.
Regarding claim 11, Akima et al. in view of the ’264 publication discloses the scanning transmission electron microscope according to claim 1, wherein the relative positional relationship between the specimen and the electron probe is a relative positional relationship between the specimen and the electron probe in a direction along an optical axis of the optical system (fig. 2).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-130264 (the ‘264 publication).
Regarding claim 12, the ‘264 publication discloses an adjustment method of an optical system in a scanning transmission electron microscope, the scanning transmission electron microscope including: an optical system which includes a condenser lens and an objective lens; and an imaging device which is arranged on a back focal plane or a plane conjugate to the back focal plane of the objective lens and which is configured to photograph a Ronchigram, the scanning transmission electron microscope scanning a specimen with an electron probe to acquire an image, the adjustment method comprising: acquiring an image of a change in a Ronchigram that is attributable to a change in a relative positional relationship between the specimen and the electron probe (‘a Ronchigram image 1 is photographed by the imaging means in this state; an acceleration voltage is changed; the change of an enlargement ratio is calculated from a defocus amount, changed by known chromatic aberrations; a Ronchigram image 2 is photographed by the imaging means in this state;’); and determining a center of the Ronchigram based on the image of the change in the Ronchigram (‘predetermined image processing is carried out, by using the Ronchigram image 1 and the Ronchigram image 2; and a fixed point of the images is found, based on the image processing result.’).
The ‘264 publication does not specifically disclose that the optical system includes a condenser lens, but such lenses are well known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the STEM of the ‘264 publication to include a condenser lens to reduce aberration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881